—Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about September 18, 1991, which, to the extent appealed from, granted defendant’s motion for summary judgment and dismissed plaintiffs complaint, unanimously affirmed, without costs.
It is well settled that the parties may contractually agree to shorten the applicable period of limitations (CPLR 201; Kassner & Co. v City of New York, 46 NY2d 544), "[ajbsent proof that the contract is one of adhesion or the product of overreaching, or that [the] altered period is unreasonably short” (Wayne Drilling & Blasting v Felix Indus., 129 AD2d 633, 634). Six-month periods of limitation, identical to that here, have been upheld (see, Kassner & Co. v City of New York, supra; Parisi & Sons v Board of Educ., 32 AD2d 909, affd 26 NY2d 810), and plaintiff has failed to demonstrate the unreasonableness of the limitations period in this case. There is also no evidence of wrongful or negligent conduct which induced plaintiff to forego its suit sufficient to invoke the doctrine of estoppel (see, Bender v New York City Health & Hosps. Corp., *26538 NY2d 662). At best the record demonstrates a series of demands by plaintiff for information to which the City responded without any offer of settlement or compromise. We find plaintiff’s remaining claim to be without merit. Concur— Carro, J. P., Ellerin, Wallach, Kassal and Rubin, JJ.